Citation Nr: 0601136	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had active military service from May 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Manila, Philippines (RO), in which the RO (1) denied service 
connection for tinnitus, (2) continued the noncompensable 
evaluation for service-connected healed scar of the left 
eyebrow, (3) declined to reopen the claim of entitlement for 
service connection for bilateral hearing loss, (4) denied 
entitlement to a special monthly compensation based on aid 
and attendance/housebound, and (5) denied entitlement to a 
TDIU and nonservice-connected pension benefits.  The veteran 
filed a timely notice of disagreement only as to the issues 
of service connection for tinnitus, new and material evidence 
to reopen the claim for service connection for bilateral 
hearing loss, entitlement to a TDIU, and entitlement to 
nonservice-connected pension.  In October 2002, the RO issued 
a statement of the case (SOC) as to those issues addressed in 
the veteran's notice of disagreement.  A substantive appeal 
was filed in November 2002.

In January 2004, the Board remanded the issues of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for bilateral tinnitus 
and bilateral hearing loss and a TDIU for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board also denied a 
permanent and total disability rating for pension purposes.  
The RO issued a VCAA letter and a supplemental statement of 
the case on the issues cited on the title page of this 
decision.  The case is again before the Board for final 
appellate review.  

The Board notes that in the May 2002 rating decision on 
appeal, the RO denied service connection for tinnitus.  In 
the Board's January 2004 decision, it explained why the 
veteran's claim for service connection for tinnitus was a 
previously-denied claim, and that the proper issue before the 
Board was whether the veteran had submitted new and material 
evidence to reopen that claim.  As those reasons were laid 
out in detail in the January 2004 decision, the Board will 
not repeat them here.

FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not perfect an appeal following 
issuance of an SOC, and the rating decision became final. 

2.  Evidence received since the February 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss and 
tinnitus.

3.  Service connection is in effect for healed scar of the 
left eyebrow, residual of injury, rated 0 percent disabling; 
the service-connected disability is not so severe as to 
preclude the veteran from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision by the RO, denying 
service connection for bilateral hearing loss and tinnitus, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2004).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for bilateral hearing 
loss and tinnitus and the claim is not reopened. 
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  The veteran is not unemployable solely by reason of 
service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter: Veterans Claims Assistance Act of 
2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has published regulations to implement many of the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  Here, 
the veteran was notified, by means of the discussion in a May 
2002 rating decision and an October 2002 SOC, of the 
applicable law and reasons for the denial of his claim.  
Therefore, he has been informed of what the evidence needs to 
show in order for his claim to be granted.  An April 2004 
VCAA letter provided the veteran with all the relevant 
information required by the VCAA, including requesting the 
veteran to provide any evidence and information in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents in the file 
which establish compliance with the VCAA).  Moreover, in an 
October 2001 VCAA letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio, 16 Vet. App. 
183.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, this was done by way of 
the April 2004 letter.  The Board concludes that the 
discussions in the RO rating decisions, SOC, supplemental 
statements of the case (SSOCs), and VCAA letters informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that these 
documents informed him why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to assist the veteran in 
developing the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letter 
specifically informed him of what he should do in support of 
the claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio, 16 
Vet. App. 183.  He was, for the most part, informed to submit 
everything he had with regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim before 
the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Following the transfer of the case to the Board, it received 
additional evidence from the veteran.  The veteran attached a 
statement from a private physician, Dr. P, dated April 2005, 
where the examiner stated that he had first seen the veteran 
in July 2001, who complained of hearing loss and that 
examination revealed hearing loss in both ears.  The veteran 
stated that Dr. P was willing to submit his medical records 
to VA if VA requested the records from him but that Dr. P had 
stated he never received a request from VA.  The veteran did 
not submit a waiver with this evidence; however, the Board 
finds that the claim related to service connection for 
bilateral hearing loss need not be remanded for either 
initial consideration of this evidence by the RO or to obtain 
the medical records from the private physician.  See 
38 C.F.R. § 20.1304(c) (2005).  Specifically, Dr. P has 
submitted two statements, dated July 2001 and October 2004, 
wherein he stated he first saw the veteran in July 2001, at 
which time, he showed bilateral hearing loss.  At both times, 
he submitted the same July 2001 audiological evaluation 
report.  Neither he nor the veteran has made any mention of 
the veteran having received treatment from Dr. P since that 
time.  Further, the record reflects that the RO sent Dr. P 
two requests for his medical record-in September 2004 and 
March 2005.  Neither letter was returned as undeliverable, 
and it is presumed that Dr. P received the letters.  Thus, 
there is no indication in the record that Dr. P has records 
that have not been already obtained.

As to the content of the April 2005 letter, it merely 
reiterates the exact same findings shown in prior records 
that the RO has already considered.  In the July 2001 and 
October 2004 statement, the examiner stated he had first 
treated the veteran in July 2001, at which time he showed 
bilateral hearing loss.  The RO has already considered these 
medical findings in determining that the claim need not be 
reopened.  Thus, the Board does not find that the April 2005 
letter from Dr. P is pertinent to the issue of whether the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for bilateral hearing loss, as 
it will have no bearing on the case for two reasons.  See id. 
(Evidence is not pertinent if it does not relate to or have a 
bearing on the issue.)  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, private medical records, VA examination 
reports, and correspondence from the veteran.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issues at hand.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II. Factual Background

A February 1999 rating decision denied service connection for 
impaired hearing and bilateral tinnitus.  The RO reviewed the 
veteran's service medical records, a VA examination of 
December 1998, and a statement from H. Chavez, MD.  The claim 
for service connection for hearing loss was denied on the 
basis that the evidence showed that impaired hearing existed 
prior to service and that there was no evidence that the 
condition permanently worsened as a result of service.  The 
claim for service connection for tinnitus was denied as not 
well grounded; the RO observed that there was no complaint, 
treatment or diagnosis for tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  The veteran was 
notified of this decision in an April 1999 letter.  Following 
the veteran's submission of a timely notice of disagreement, 
an SOC was issued.  A substantive appeal was not filed within 
one year of the April 1999 notification, but the veteran 
attempted to file it in May 2000.  In July 2000, the RO 
informed the veteran that he had not filed a substantive 
appeal within the time limits and that the 1999 RO rating 
decision was final. 

The RO received the veteran's request to reopen his claim on 
August 31, 2001.  Submitted with the request was a statement 
from E. Paz, MD, that indicated that the veteran had a 
moderately severe to profound sensorineural hearing loss of 
the right ear and profound sensorineural hearing loss of the 
left ear.  

In his Income-Net Worth and Employment Statement that was 
received by the RO in November 2001, the veteran reported 
that he had completed college.  

In December 2001, the veteran underwent a VA examination 
pertinent to his service-connected left eyebrow scar.  The 
examiner stated that this would have no effect on his 
employment.  

The veteran was afforded a VA audiologic examination in 
January 2002.  A history of artillery and firearms was noted.  
The veteran could not recall the duration of the "[d]ate and 
circumstances of onset" of tinnitus.  He described the 
tinnitus as bilateral and intermittent.  The examiner 
concluded that the veteran appeared to have hearing loss but 
the severity could not be reliably determined.  The puretone 
thresholds were worse than predicted from stapedial.  Reflex 
thresholds and speech discrimination scores might have been 
exaggerated.  The VA examinations during this time period 
included no findings of tinnitus.  

In an October 2004 letter from E. Paz, MD, he stated the 
veteran was first seen in July 2001 for diminution of hearing 
of both ears.  Subsequent audiometry in that month revealed 
bilateral hearing loss.  

The veteran also submitted a newspaper article in November 
2004 entitled, "Tinnitus of Aging."  The article indicated 
that causes of tinnitus were said to include a blow or other 
injury to the head or repeated exposure to loud noises.  

Service connection is in effect for healed scar, left 
eyebrow, residual of injury, rated as noncompensably 
disabling.  

III. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly-presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The benefit of the 
doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

IV.  Analysis

Hearing Loss and Tinnitus

In 1999, the RO denied the claim of service connection for 
bilateral hearing loss and tinnitus.  As to the claim for 
service connection for bilateral hearing loss, the RO 
determined that it clearly and unmistakably existed prior to 
service and was not aggravated by service.  As to the claim 
for service connection for tinnitus, the RO determined that 
there was no competent evidence of a nexus between the post 
service diagnosis of tinnitus and service.  The veteran did 
not appeal the decision, and it became final.  When the RO 
denied the claims, the record consisted of the veteran's 
service medical records, a VA examination report and a 
private doctor's statement.  

The additional evidence submitted since the prior final 
denial includes several VA examinations, private medical 
statements, and newspaper articles.  These records show that 
the veteran has current diagnoses of bilateral hearing loss 
and tinnitus.  While the additional evidence is new as it had 
not been considered by the RO when the claim was previously 
denied, it is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence that hearing loss or tinnitus is causally 
related to service in some fashion.  Again, at the time of 
the prior denial, there was already evidence that the veteran 
had current diagnoses of bilateral hearing loss and tinnitus.  
The additional evidence only confirms facts that were of 
record at the time of the prior denial, which cannot 
constitute new and material evidence to reopen the claims.  
See 38 C.F.R. § 3.156(a).

The newspaper article submitted by the veteran also does not 
reveal anything specific as to him personally.  In a long 
line of cases, the Court has consistently held that medical 
treatise evidence that is generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 
9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The proffered article, which does not rise to 
the level of medical treatise evidence, nonetheless suffers 
from the same deficiencies, as it does not address the 
veteran personally, and cannot be "material."  38 C.F.R. 
§ 3.156.  

As for the veteran's own current statements to the effect 
that in-service noise exposure or an in-service hit on the 
head caused his hearing loss and tinnitus, the veteran's 
assertions alone do not establish the necessary nexus between 
any current hearing loss and service.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  These allegations are essentially cumulative of 
those made with his prior claim that is now final.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

As new and material evidence to reopen the previously denied 
claim has not been presented, the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

TDIU

In this case, service connection is in effect for healed scar 
of the left eyebrow, residual of injury, rated 0 percent 
disabling.  As such, the veteran does not meet the percentage 
requirement of 38 C.F.R. § 4.16(a) (when there is only one 
disability, it must be rated at 60 percent or more).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran has completed a 
college education.  During the pendency of this appeal, he 
was afforded a VA examination pertinent to the effects of his 
service-connected disability.  On the question of whether the 
veteran is capable of working, considering only the service-
connected disability, the VA examiner in the December 2001 
examination report stated that the scar would have no effect 
on his employment.  There is no competent evidence to refute 
this determination.  While the Board understands that the 
veteran sincerely believes that he cannot work due to his 
service-connected disability, there is no competent evidence 
to support the veteran's assertion.  

Accordingly, for the reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim that the veteran is unemployable due only to 
service-connected disability, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not reopened.

A total disability rating based on individual unemployability 
is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


